In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0295V
                                          UNPUBLISHED


    CHRIS HEMPEL,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: October 19, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
       Respondent.


                                 DECISION AWARDING DAMAGES1

       On March 16, 2020, Chris Hempel filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”), which meets the definition of a Table SIRVA, after receiving the
influenza vaccine on October 15, 2018. Petition at 1, ¶¶ 1, 9. The case was assigned to
the Special Processing Unit of the Office of Special Masters.

     On June 11, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On October 19, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $60,062.30,

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
representing $60,000.00 for compensation for Petitioner and $62.30 to satisfy the
Commonwealth of Massachusetts Medicaid lien. Proffer at 1. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. at 1-2. Based on the
record as a whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $60,000.00 in the form of a check payable to
       Petitioner.

    2. A lump sum payment of $62.30, representing compensation for satisfaction
       of the Commonwealth of Massachusetts Medicaid lien, payable jointly to
       Petitioner and to:

                                    Commonwealth of MA-CRU
                                       Casualty Recovery
                                        P.O. Box 417811
                                     Boston, MA 02241-7811

Petitioner agrees to endorse this payment to the Commonwealth of Massachusetts.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 CHRIS HEMPEL,

                Petitioner,                            No. 20-295V
                                                       Chief Special Master Corcoran
 v.                                                    SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 11, 2021, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. Thereafter, on that same day, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for his shoulder injury related to vaccine administration (“SIRVA”).

I.     Compensation for Vaccine Injury-Related Items

       Based on the evidence of record, respondent proffers that petitioner should be awarded

$60,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a), with the exception of the reimbursement of the Medicaid

lien, below. Petitioner agrees.

       Respondent further proffers that petitioner should be awarded funds to satisfy a

Commonwealth of Massachusetts Medicaid lien in the amount of $62.30, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the

Commonwealth of Massachusetts may have against any individual as a result of any Medicaid

payments that the Commonwealth of Massachusetts has made to or on behalf of Chris Hempel
from the date of his eligibility for benefits through the date of judgment in this case as a result of

his vaccine-related injury suffered on or about October 15, 2018, under Title XIX of the Social

Security Act. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     The parties recommend that compensation provided to petitioner should be made
               through a lump sum payment of $60,000.00, in the form of a check payable to
               petitioner. 1 Petitioner agrees.

       (2)     A lump sum payment of $62.30, representing compensation for satisfaction of the
               Commonwealth of Massachusetts Medicaid lien, payable jointly to petitioner and
               to:

                                       Commonwealth of MA- CRU
                                       Casualty Recovery
                                       P.O. Box 417811
                                       Boston, MA 02241-7811

Petitioner agrees to endorse this payment to the Commonwealth of Massachusetts.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                       Respectfully submitted,

                                                       BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Deputy Director
                                                       Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future pain and
suffering.
                                                  2
                              LARA A. ENGLUND
                              Assistant Director
                              Torts Branch, Civil Division

                              s/ Mallori B. Openchowski
                              MALLORI B. OPENCHOWSKI
                              Trial Attorney
                              Torts Branch, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146, Ben Franklin Station
                              Washington, DC 20044-0146
                              Tel.: (202) 305-0660
                              mallori.b.openchowski@usdoj.gov

DATED: October 19, 2021




                          3